DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards “computer readable medium” which can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. (See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  The examiner recommends amending the claims to be directed towards “non-transitory computer readable medium”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 12-13, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 19 recite “wherein each of the plurality of MD portions that are similar is included in a different one of the plurality of MD blocks” which is indefinite.  The claim fails to establish what constitutes a “different one” of the blocks as it is unclear what the block is different to/from. Claims 4-5 and 20 inherit this indefiniteness from their respective antecedent claims. 
Claims 4 and 20 recite “wherein each of the first plurality of MD portions that are similar is included in a same MD field in a different one of the plurality of MD blocks” which is indefinite.  The claim fails to establish what constitutes a “different one” of the blocks as it is unclear what the block is different to/from. Additionally, it is unclear if the “a different one of the plurality of MD blocks” recited in these claims is intended to draw antecedent basis from the identically named elements in antecedent claims 3 and 19, or if it is intended to establish a separate “a different one of the plurality of MD blocks”. Claim 5 inherits this indefiniteness from claim 4. 
Claims 13 recites “each of the plurality of rows corresponds to a different one of the plurality of MD blocks” which is indefinite.  The claim fails to establish what constitutes a “different one” of the blocks as it is unclear what the block is different to/from. Claim 12 inherit this indefiniteness from antecedent 12. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-11, 144, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lillibridge et al. (US 2016/0004598 A1) in view of Gupta (US 2014/0149357 A1).
Regarding Claim 1, Lillibridge teaches:	
A method of processing metadata (MD) comprising: 	
determining, in accordance with one or more criteria, a plurality of (blocks) that are similar and expected to have matching corresponding portions of MD in at least some of the plurality of (blocks) ;  - [Lillibridge [0048] and [0051] teaches identifying similar chunks wherein similarity can be based off of having common prefixes and/or suffixes. See also [0016]-[0017]]
forming a MD superblock including the plurality of (blocks) ;  - [Lillibridge [0013] teaches chunk containers (superblocks) that are formed from a plurality of chunks. See also Fig. 1, 2A-G, 6 and corresponding paragraphs.]
filtering the (superblock)  and generating a filtered (superblock), wherein said filtering includes rearranging content of the (superblock)  so that a first plurality of MD portions that are similar are grouped together in the filtered (superblock) , wherein at least some of the first plurality of MD portions that are similar are expected to match;  - [Lillibridge Fig. 4A-4F, 6, [0071] and [0078]-[0079] teaches identifying chunks within the container and rearranging them based on similarity and supplemental order information; wherein similarity based on prefix/suffix are considered matching.]
and compressing the filtered (superblock) and generating a compressed filtered (superblock).	 - [Lillibridge Fig. 6 and [0080] teaches compressing the compression regions of the container after rearrangement of chunks into new orders in the compression regions.]
Lillibridge teaches a system for grouping, filtering, and compressing data elements, and further indicates that the data may be files, records, or the like (see Lillibridge [0014]-[0015] and [0028]).  Lillibridge does not disclose that the data comprises metadata blocks.  Gupta, however, teaches a 
Both Lillibridge and Gupta represent works within the same field of endeavor, namely data management and backup.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Lillibridge in view of Gupta as it represents a combination of known prior art elements (the system of Lillibridge and the superblock files of Gupta) according to known methods (the data file within the backup stream of Lillibridge constituting the metadata superblock of Gupta) to yield the predictable results of efficient migration and backup for storage management data.	
The reasons for obviousness for claims 2-11 and 14 are the same as those applied for claim 1 above.	
	
Regarding Claim 2, Lillibridge and Gupta teach:	
The method of Claim 1, further comprising: storing the compressed filtered MD superblock in a cache. - [Lillibridge Fig. 1 and [0018] teaches that memory 140 may be a RAM (i.e. a cache).]
	
Regarding Claim 3, Lillibridge and Gupta teach:	
The method of Claim 1, wherein each of the first plurality of MD portions that are similar is included in a different one of the plurality of MD blocks. - [Lillibridge [0048] and Gupta Fig. 5 and [0038] as applied to the antecedent claim above, wherein similarity of prefix/suffix 
	
Regarding Claim 4, Lillibridge and Gupta teach:	
The method of Claim 3, wherein each of the first plurality of MD portions that are similar is included in a same MD field in a different one of the plurality of MD blocks. - [Lillibridge [0048] and Gupta Fig. 5 and [0038] as applied to the antecedent claim above, wherein the prefix/suffix is the same field of the chunk.]
	
Regarding Claim 5, Lillibridge and Gupta teach:	
The method of Claim 4, wherein each of the plurality of MD blocks has a same defined structure including a plurality of MD fields, and wherein the same MD field is located at a same logical offset in each of the plurality of MD blocks. - [Gupta Fig. 5 and [0038] where each metadtata entry is organized in the same manner.]
	
Regarding Claim 6, Lillibridge and Gupta teach:	
The method of Claim 1, wherein the one or more criteria include spatial locality of user data associated with the plurality of MD blocks. - [Lillibridge [0015]-[0016] teaches that the supplemental information used for grouping chunks may be based off of proximity relationships between the chunks (i.e. spatial locality).]
			
Regarding Claim 7, Lillibridge and Gupta teach:	
The method of Claim 1, wherein the one or more criteria include temporal locality of user data associated with the plurality of MD blocks. - [Lillibridge [0015]-[0016] teaches that grouping 
	
Regarding Claim 8, Lillibridge and Gupta teach:	
The method of Claim 1, wherein the one or more criteria include spatial location of the plurality of MD blocks.	 - [Lillibridge [0015]-[0016] teaches that the supplemental information used for grouping chunks may be based off of proximity relationships between the chunks (i.e. spatial locality).]
	
Regarding Claim 9, Lillibridge and Gupta teach:	
The method of Claim 1, wherein the one or more criteria include one or more characteristics of user data associated with the plurality of MD blocks. - [Lillibridge [0048] as applied to the antecedent claim above, wherein the prefix/suffix of the chunk represent characteristics of user data associated with the chunks]
	
Regarding Claim 10, Lillibridge and Gupta teach:	
The method of Claim 9, wherein the one or more characteristics include a number of differences between two user data portions of a same MD field described by two of the plurality of MD blocks.	 - [Lillibridge [0048] as applied to the antecedent claim above, wherein the prefix/suffix of the chunk represent characteristics of user data associated with the chunks and are portions of the same field within the chunk]
		
Regarding Claim 11, Lillibridge and Gupta teach:	
The method of Claim 1, wherein each of the plurality of MD blocks includes a plurality of MD fields.	 - [Lillibridge [0048] wherein each chunks is comprised of a plurality of regions including prefix and suffix fields]
	
Regarding Claim 14, Lillibridge and Gupta teach:	
 The method of Claim 2, further comprising: receiving an I/O operation directed to a target location; determining that a first MD block of the plurality of MD blocks is associated with the target location, wherein the target location is included in a logical address range of a logical device having corresponding metadata included in the first MD block;	processing the compressed filtered MD superblock to obtain the MD superblock; and subsequent to said processing the compressed filtered MD superblock, obtaining the first MD block from the MD superblock and using the first MD block to service the I/O operation.	 - [Gupta [0022] teaches the unique identifiers (logical addresses) are utilized to retrieve data form the secondary storage system. Where Lillibridge [0014] teaches that retrieval of data (receiving an I/O directed to a target location associated with the data) is performed by decompressing the compression region of the container (processing the compressed filtered MD superblock).]
	


Regarding Claim 16, Lillibridge teaches:	
 A system comprising: 	
at least one processor; and a memory comprising code stored thereon that, when executed, performs a method of processing metadata (MD) comprising:	
determining, in accordance with one or more criteria, a plurality of MD blocks that are similar and expected to have matching corresponding portions of MD in at least some of the plurality of MD blocks; 	 - [Lillibridge [0048] and [0051] teaches identifying similar chunks wherein similarity can be based off of having common prefixes and/or suffixes. See also [0016]-[0017]]
forming a MD superblock including the plurality of MD blocks; - [Lillibridge [0013] teaches chunk containers (superblocks) that are formed from a plurality of chunks. See also Fig. 1, 2A-G, 6 and corresponding paragraphs.]
filtering the MD superblock and generating a filtered MD superblock, wherein said filtering includes rearranging content of the MD superblock so that a first plurality of MD portions that are similar are grouped together in the filtered MD superblock, wherein at least some of the first plurality of MD portions that are similar are expected to match;	 - [Lillibridge Fig. 4A-4F, 6, [0071] and [0078]-[0079] teaches identifying chunks within the container and rearranging them based on similarity and supplemental order information; wherein similarity based on prefix/suffix are considered matching.]
 and compressing the filtered MD superblock and generating a compressed filtered MD superblock. - [Lillibridge Fig. 6 and [0080] teaches compressing the compression regions of the container after rearrangement of chunks into new orders in the compression regions.]
Lillibridge teaches a system for grouping, filtering, and compressing data elements, and further indicates that the data may be files, records, or the like (see Lillibridge [0014]-[0015] and [0028]).  Lillibridge does not disclose that the data comprises metadata blocks.  Gupta, however, teaches a superblock data structure (Gupta Fig. 5, 7 [0036], [0038], and [0046]) that is a file containing metadata that is committed/backed-up to other locations within the storage system.  Thus, in this combination each Chunk of Lillibridge corresponds to an entry of the superblock data structure (i.e. a single metadata block) that is being transferred in the backup stream and the container where the chunks are reconstructed constitutes the superblock that is reconstructed at the destination and the prefix/suffix elements of each chunk would correspond to the beginning and ending fields of the metadata entry.	

	
Regarding Claim 17, Lillibridge teaches:	
A computer readable medium comprising code stored thereon that, when executed, performs a method of processing metadata (MD) comprising: 	
determining, in accordance with one or more criteria, a plurality of MD blocks that are similar and expected to have matching corresponding portions of MD in at least some of the plurality of MD blocks; 	 - [Lillibridge [0048] and [0051] teaches identifying similar chunks wherein similarity can be based off of having common prefixes and/or suffixes. See also [0016]-[0017]]
forming a MD superblock including the plurality of MD blocks; - [Lillibridge [0013] teaches chunk containers (superblocks) that are formed from a plurality of chunks. See also Fig. 1, 2A-G, 6 and corresponding paragraphs.]
 filtering the MD superblock and generating a filtered MD superblock, wherein said filtering includes rearranging content of the MD superblock so that a first plurality of MD portions that are similar are grouped together in the filtered MD superblock, wherein at least some of the first plurality of MD portions that are similar are expected to match; 	- [Lillibridge Fig. 4A-4F, 6, [0071] and [0078]-[0079] teaches identifying chunks within the container and rearranging 
and compressing the filtered MD superblock and generating a compressed filtered MD superblock. - [Lillibridge Fig. 6 and [0080] teaches compressing the compression regions of the container after rearrangement of chunks into new orders in the compression regions.]
Lillibridge teaches a system for grouping, filtering, and compressing data elements, and further indicates that the data may be files, records, or the like (see Lillibridge [0014]-[0015] and [0028]).  Lillibridge does not disclose that the data comprises metadata blocks.  Gupta, however, teaches a superblock data structure (Gupta Fig. 5, 7 [0036], [0038], and [0046]) that is a file containing metadata that is committed/backed-up to other locations within the storage system.  Thus, in this combination each Chunk of Lillibridge corresponds to an entry of the superblock data structure (i.e. a single metadata block) that is being transferred in the backup stream and the container where the chunks are reconstructed constitutes the superblock that is reconstructed at the destination and the prefix/suffix elements of each chunk would correspond to the beginning and ending fields of the metadata entry.	
Both Lillibridge and Gupta represent works within the same field of endeavor, namely data management and backup.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Lillibridge in view of Gupta as it represents a combination of known prior art elements (the system of Lillibridge and the superblock files of Gupta) according to known methods (the data file within the backup stream of Lillibridge constituting the metadata superblock of Gupta) to yield the predictable results of efficient migration and backup for storage management data.
The reasons for obviousness for claims 18-20 are the same as those applied for 17 above.	
	
Regarding Claim 18, Lillibridge and Gupta teach:	
The computer readable medium of Claim 17, wherein the method further comprises: storing the compressed filtered MD superblock in a cache. - [Lillibridge Fig. 1 and [0018] teaches that memory 140 may be a RAM (i.e. a cache).]
	
Regarding Claim 19, Lillibridge and Gupta teach:	
 The computer readable medium of Claim 17, wherein each of the first plurality of MD portions that are similar is included in a different one of the plurality of MD blocks.	 - [Lillibridge [0048] and Gupta Fig. 5 and [0038] as applied to the antecedent claim above, wherein similarity of prefix/suffix (particular portions or fields of metadata within the entry) indicates that different chunks contain the same first portions.]
	
Regarding Claim 20, Lillibridge and Gupta teach:	
The computer readable medium of Claim 19, wherein each of the first plurality of MD portions that are similar is included in a same MD field in a different one of the plurality of MD blocks	 - [Lillibridge [0048] and Gupta Fig. 5 and [0038] as applied to the antecedent claim above, wherein the prefix/suffix is the same field of the chunk.]
 and wherein each of the plurality of MD blocks has a same defined structure including a plurality of MD fields,	
 and wherein the same MD field is located at a same logical offset in each of the plurality of MD blocks. - [Gupta Fig. 5 and [0038] where each metadata entry is organized in the same manner.]

Reasons for not applying Prior Art
Regarding Claims 12-13, the combination of limitations found within the claims is not found within the prior art.  Lillibridge and Gupta teach a system in which metadata superblocks are filtered and compressed consistent with the requirements of the antecedent claims; and further as the Superblocks as taught by Gupta Fig. 5 and [0038] are represented as a table of rows and columns (i.e. a matrix).  However, they fail to teach “wherein a plurality of columns of the matrix correspond to a total number of bit positions in each of the plurality of MD blocks; and performing a bit-wise transpose of the matrix to obtain a transposed matrix.”.  While teachings of performing bitwise matrix transpositions in order to sort vectors within a matrix is known, (see Plotnikov et al. US 2018/0004513 A1 and Sheaffer (US 2012/0047334 A1) it would not be obvious to combine these teachings with the Superblock structures and compression/rearrangement methods of Lillibridge and Gupta.

Allowable Subject Matter
Claims 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 15, the combination of limitations presented by the claim are not found within the available prior art.  The closest art, Lillibridge in view of Gupta, teaches a system for rearranging, compressing, and storing data elements within a superblock; however there is no motivation within them to reverse the filtering/sorting process when performing decompression.  A search of the available art failed to provide a teaching, alone or in combination, to overcome these identified deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William E. Baughman/               Primary Examiner, Art Unit 2138